Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s terminal disclaimer filed 7 December 2021 overcome the previous obviousness type double patenting rejections.
Prior art related to text summarization made of record herein do not include generating a plurality of candidate summaries of one or more documents based on sentence selection, one or more goals, and a fully-polynomial randomized approximation scheme (FPRAS) cross entropy method in combination with all the limitations claimed in the instant applications and related parents U.S. Patents 10,019,525 and 10,127,323.
Mani (US 20150279390) teaches system and method for summarizing a multimedia content item based on its audio track and a desired compression budget.  The audio track is extracted and processed by an automatic speech recognizer to obtain a time-aligned text transcript.  The text-transcript is partitioned into a plurality of segment sequences.  An 
Baker et al (US 9317498) teach generating summaries of documents.  The system extracts the main body of an article's text from the HTML code of an online article.  The system may then classify the extracted article into one of several different categories and removes duplicate articles.  The system breaks down the article into its component sentences, and each sentence is classified into one of three categories: (1) potential candidate sentences that may be included in the generated summary; (2) weakly rejected sentences that will not be included in the summary but may be used to generate the summary; and (3) strongly rejected sentences that are not included in the summary.  Finally, the system applies a document summarizer to generate quickly readable article summaries, for viewing on the user device, using relevant sentences from the article while maintaining the coherence of the article.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        29 December 2021